Citation Nr: 1019550	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from November 1964 
to October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, sent under cover letter from the RO in 
Reno, which retains jurisdiction over the claims file.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in November 2007.  
In that decision, the Board denied service connection for the 
claimed knee disabilities.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in January 2009, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's November 2007 decision, and remanded the claims back 
to the Board for development consistent with the Joint 
Motion.  The claim for service connection for PTSD was not 
adjudicated by the Board in November 2007, and was not a 
subject of the Court's remand.

In September 2009, the Board remanded this appeal for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Although a right knee injury was noted in service, the 
lower extremities were clinically normal at separation; 
arthritis did not become manifest within a year of discharge; 
symptoms were not present until many years after discharge; 
and the current disability is not related to service. 

2.  A left knee disability was not manifest in service; the 
lower extremities were clinically normal at separation; 
arthritis did not become manifest within a year of discharge; 
symptoms were not present until many years after discharge; 
and the current disability is not related to service. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service; arthritis is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A left knee disability was not incurred in or aggravated 
by service; arthritis is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2004 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded several VA examinations, the most recent in November 
2009.  This examination was adequate because it was performed 
by a medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, 
and a thorough examination of the Veteran.  The resulting 
diagnoses and rationales were consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

During the hearing, the need to submit additional evidence 
was discussed and the file was left open for 30 days in order 
to supplement the record.  Such actions supplement the VCAA 
and comply with 38 C.F.R. § 3.103 (2009).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Here, the Board concludes that the Veteran does not have a 
disability of the right or left knee that is related to 
service.  We base this conclusion in part on the service 
treatment records, which reveal that, although the Veteran 
was treated for a right knee injury in service in December 
1964 and July 1965.  X-rays in July 1965 were negative.  They 
also show that the Veteran did not injure his left knee in 
service, that the examination for separation in July 1966 
revealed clinically normal findings regarding both lower 
extremities, and that he was assigned a PULHES rating of 1 
for the lower extremities.  PULHES is the six categories into 
which a physical profile is divided.  The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric.  Then, as now, 
the number 1 indicated that an individual possessed a high 
level of medical fitness and, consequently, was medically fit 
for any military assignment.  Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  We also base our conclusion on the 
Veteran's signed statement at separation that he had no 
history of a trick or locked knee, and that he was in good 
health.

Further, we base our conclusion on the lack of complaint or 
treatment regarding the knees for many years after 
separation.  The first reported treatment for knee 
disabilities came in 2004, more than 35 years after 
separation.  This lengthy period without complaint or 
treatment is evidence that there has not been continuity of 
symptomatology, and weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, we base our conclusion on the medical opinion 
evidence, which weighs against the claim.  An April 2005 VA 
examiner opined that the present osteoarthritic condition 
involving both knees is not due to his military service.  He 
reasoned that the Veteran had no pain, treatment, or injuries 
involving the left knee during the course of his service, and 
both of his knees at the present time have similar x-ray 
changes, indicating that he has developed osteoarthritis in 
both knees due to the same cause.  The examiner's conclusion 
was that he has developed bilateral knee osteoarthritis due 
to his advancing age and work activity involving standing and 
walking at the post office.  

The Veteran was afforded another examination in November 
2009.  That examiner opined that the Veteran's present knee 
condition is less likely as not caused as a result of the 
trauma he sustained while in service, but that a combination 
of morbid obesity, and years of working in the Post Office 
accelerated the process of osteoarthritis.  His rationale was 
that service records show a ligament strain in December 1964, 
but X-rays in July 1965 were negative, and the Veteran 
reported no complaints at examination for discharge physical 
examination.  

The Board acknowledges that a December 2006 outpatient report 
notes that the Veteran reported to the clinic requesting 
documentation of a service connected condition.  The examiner 
noted that the Veteran experienced trauma to the right knee 
in 1964 during military service, and subsequently had chronic 
progressive right knee pain that ultimately required right 
knee total knee replacement for treatment.  The examiner 
noted, "I have reviewed the [V]eteran[']s service medical 
records and his current treatment records are likely related 
to the [V]eteran's military duty.  My opinion is based on the 
fact that the patient's history of R knee trauma can be a 
contributor to his knee degeneration."

Similarly, a December 2005 VA outpatient record notes that 
the Veteran was "SEEN FOR AVULSION [CHIP] FRACTURE FIBULA 
PROXIMAL END," and that the in-service injuries had 
"BEARING CAUSE FOR DEGENERATION RIGHT KNEE.  BY PROGRESSION 
OF TRAUMATIC ARTHRITIS TO RIGHT KNEE JOINT."

In addition, the Veteran is of the opinion that his current 
knee disabilities are related to the injuries in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

First, regarding the Veteran's current contentions, the Board 
finds that they are in conflict with previous statements he 
made regarding the condition of his knees at discharge, and 
regarding the cause of the current disabilities.  As noted 
above, the Veteran attested at the time of the separation 
examination that he had no history of knee problems.  
Moreover, a March 2006 outpatient note reveals a complaint of 
right knee pain for 7 to 8 years, which would place the date 
of onset in the late 1990's, still more than 30 years after 
separation.  Most significant, the report of a June 2004 
office visit with his private physician E.P.L. reveals the 
Veteran's account that he developed arthritis in his knee 
over several years, and was seeking paperwork stating that 
his arthritis is secondary to his job as a postal worker.  
Clearly, the various accounts put forward by the Veteran 
cannot all be true.  The appellant is an inconsistent 
historian.

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the report of medical 
history at discharge is significant.  Furthermore, because 
the Veteran was not seeking benefits, it seems likely that he 
would report the event carefully and accurately.

In contrast, when the Veteran thereafter presented his story, 
he was seeking VA benefits, and/or, employment related 
benefits, rather than medical treatment.  The Board is of 
course cognizant of possible self interest which any veteran 
has in promoting a claim for monetary benefits.  The Board 
may properly consider the personal interest a claimant has in 
his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
history of his knee condition as he remembers it.  Thus, his 
competency is not at issue with regard to recounting these 
events.  Rather, it is his credibility which the Board finds 
is lacking.  In this case, the Veteran has repeatedly changed 
his account to better accommodate various claims for monetary 
benefits.  Simply put, the report of medical history at 
separation is more convincing than the later statements made 
in support of claims for monetary benefits.  Moreover, that 
report was in accordance with the clinical findings at the 
time of separation, which adds to its veracity.  As such, the 
Board discounts the Veteran's current statements regarding 
his knee disabilities and assigns them little probative 
weight.

While the Veteran's spouse testified that she has known the 
Veteran since 1980, and that his right knee has gotten 
progressively worse since that, this is still more than a 
decade after he left the service, and is not probative 
regarding continuity of symptomatology.  

Turning to the nominally favorable medical evidence, as the 
December 2006 opinion is clearly based on the Veteran's 
account of experiencing "chronic progressive right knee 
pain" after service, and the December 2005 opinion, to the 
extent that it's intent is decipherable, is similarly based 
on a reported history of progression of knee symptoms since 
service, the Board discounts both opinions, since they are 
based on an inaccurate factual background.  A medical opinion 
based upon an inaccurate factual predicate is equally 
inaccurate.

The parties to the Joint Motion stipulated that the Board, in 
its previous decision,  concluded on its own opinion that a 
chip fracture was not shown in service, noting "in the 
Board's opinion, the July 1965 x-ray findings were negative 
for avulsion (chip) fracture."  However, this is not and was 
not a medical conclusion of the Board, but a finding noted in 
the service records.  A July 23, 1965 x-ray report notes a 
questionable chip fracture, and contains the parenthetical 
"No" after this note.  To the extent that the December 2005 
and December 2006 opinions do not account for this evidence, 
they are of lesser probative weight than the other opinions 
discussed above.  As such, the Board concludes that the 
evidence regarding continuity of symptomatology and nexus 
weighs decidedly against the claims, and service connection 
for disabilities of the right and left knee is not in order.  
Stated differently, he has been an inconsistent historian and 
his assertions of continuity are not credible.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

In a December 2007 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
responded by correspondence received in October 2008, 
expressing "my disagreement with the decision to deny my 
claim for PTSD."  A statement of the case has not been 
issued. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the agency of original 
jurisdiction to direct that a statement of the case be 
issued.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case 
pertaining to the issue of entitlement to 
service connection for PTSD, and in 
connection therewith, provide the Veteran 
with appropriate notice of his appellate 
rights.

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


